Title: To James Madison from Robert Montgomery, 2 February 1803
From: Montgomery, Robert
To: Madison, James


					
						Sir
						Alicante 2 Feby. 1803.
					
					I received (only yesterday) your Circular of the 20 August last, and have taken due note to pay every respect to its contents.  I have at this moment a seaman left with me by Capn. Dennis of the Schooner Abigail of Boston, in July last.  The fellow was landed Sick, indeed almost incurable, and has cost me already above $200.  I shall present the account to Mr. Pinckney and hope it will be received favourable; Humanity often Obliges us to do what our interest must refuse.  As such it will not be possible for us to limit distressed seamen in this country to the short allowance of twelve Cents per Diem.  The only relief is to ship them the first opportunity.
					The order issued under the 30 Novr. last by the General health office at Madrid is of a serious nature.  It Excludes the Commerce of every Vessel direct from the United States.  I handed a Copy of it in due time to Mr. Graham who has also made his representations to the Minister of State but without effect, and this System will be Continued till the Spanish Consuls in America advise the Court that the Yellow fever has Subsided in that Country.  Yet I trust that some mitigation of this Order will be obtained here.
					No Tripolein Cruisers has lately appeared on this Coast.  You Will have received OBrien’s letter from Algiers advising that $30,000 had been received by the Frigate New York, but that Stores alone would Satisfie the Regency.  With Due respect and esteem I have the honor to be Sir Your Obedient humble Servant
					
						Robt. Montgomery
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
